

[NAME]








MARCH 15, 2016
RESTRICTED UNITS
AWARD LETTER




The Compensation and Management Succession Committee of the Company's Board of
Directors has awarded you:




______ Restricted Units
Grant Date: March 15, 2016


The Restricted Units were awarded pursuant to the Company's long-term incentive
plan, and are subject to the terms and conditions contained in the 2016
Restricted Units Provisions set forth in Appendix A to this Award Letter.
Appendix A contains provisions regarding the vesting of the Restricted Units,
termination of employment, tax withholding, non-solicitation of Company
employees and customers, regulatory compliance and other matters, and I
encourage you to read it carefully.


Please retain these documents in your personal records.








______________________________________
John D. Johns
Chairman of the Board, President and
Chief Executive Officer of Protective Life
Corporation

